COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00183-CV


MANUEL AGUILERA                                                   APPELLANT

                                          V.

INDUSTRIAL SCRAP MATERIALS,                                        APPELLEE
INC.


                                      ------------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant’s Motion To Dismiss Appeal.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

      1
       See Tex. R. App. P. 47.4.
DELIVERED: August 29, 2011




                             2